07/06/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0287



                                    No. DA 20-0287

CITY OF MISSOULA,

                Plaintiff and Appellee,

         v.

ALLAN GOODMAN,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 31, 2021, within which to prepare, serve, and file its response

brief.




DM                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              July 6 2021